AFFIRMED as Modified; Opinion Filed July 30, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00106-CR
                                      No. 05-14-00107-CR

                          ZEFERINO LABORICO, JR., Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F10-25511-R, F10-25512-R

                              MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                   Opinion by Justice Evans

       Zeferino Laborico, Jr. appeals from the adjudicating of his guilt for aggravated sexual

assault of a child and indecency with a child. In two issues, appellant contends the trial court’s

judgments should be modified to show there were no plea bargain agreements in these cases.

The State agrees the judgments should be modified as appellant asks. We modify the trial

court’s judgments adjudicating guilt and affirm as modified.

       Appellant waived a jury and pleaded guilty to aggravated sexual assault of a child

younger than fourteen years and indecency with a child.           See TEX. PENAL CODE ANN.

§§ 21.11(a)(1), 22.021(a)(B) (West 2011 & Supp. 2013). In the indecency case, appellant also
pleaded true to one enhancement paragraph alleging a prior felony conviction. Pursuant to plea

agreements, the trial court deferred adjudicating guilt, placed appellant on five years’ community

supervision, and assessed a $1,500 fine in each case. The State moved to adjudicate guilt,

alleging appellant violated the conditions of community supervision.        In a hearing on the

motions, appellant rejected a plea agreement from the State, pleaded true to the allegations in a

hearing on the motions, and asked the trial court to continue his community supervision. The

trial court found the allegations true, adjudicated appellant guilty in each case, and assessed

punishment at twenty-five years’ imprisonment on the aggravated sexual assault of a child

conviction and fifteen years’ imprisonment on the indecency with a child conviction.

       The judgment in each case states there were terms of a plea bargain agreement. Thus, the

judgments are incorrect. We sustain appellant’s two issues.

       We modify the judgments adjudicating guilt to show the terms of plea bargain were

“open.” See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App.

1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d). As

modified, we affirm the trial court’s judgments.




                                                     / David Evans/
                                                     DAVID EVANS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140106F.U05




                                               -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


ZEFERINO LABORICO, JR., Appellant                   Appeal from the 265th Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00106-CR        V.                        F10-25511-R).
                                                    Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                        Justices Fillmore and Lewis participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered July 30, 2014.




                                              -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


ZEFERINO LABORICO, JR., Appellant                   Appeal from the 265th Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00107-CR        V.                        F10-25512-R).
                                                    Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                        Justices Fillmore and Lewis participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered July 30, 2014.




                                              -4-